L.»JI\J

\DOO\]O\U!.I>

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

CaSe 2218-CV-01387-.]LR DOCUment 16-1 Filed 01/08/19 Page l Of 2

The Honorable J ames L. Robart

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

SEA SHEPHERD LEGAL,
Plajmiff7 No. ClS-l387-JLR

V.
DEPARTMENT OF THE INTERIOR,

[~P-RGP'O'S'E-B-] ORDER GRANTING
DEFENDANT’S MOTION FOR STAY
OF DEADLINES IN LIGHT OF
Defendant. LAPSE OF APPROPRIATIONS

Noted for Consideration:
Today

 

 

The Court, having reviewed the materials in this case, and for good cause shoWn,
hereby STAYS all litigation deadlines until Congress has restored appropriations to the
Department of Justice and Departrnent of the Department of Interior. Counsel for the
government will notify the Court as soon as Congress has appropriated funds for the

Departinent of Justiee.

.\\.
Dated this o\ day of ;Sb,g . , 2019. UM

JAMES . ROBART
United S tes District Judge

 

[Proposed] Order ~ l UNITED STATES ATTORNEY
(C18.1387.JLR) 700 Stewart Street, Suite 5220
Seattle, Wasbington 98101-1271
(206) 553-7970

‘\

 

 

 

pro

©OO\]O\U`|

»10
11
12
13
14
15
16
17
18
19

20

21
22
23
24
25
26
27
28

 

Case 2:18~cV-01387-JLR Document 16-1

Presented by:

ANNETTE L. HAYES
United States Attorney

/S/ Michelle R. Lambert

MICHELLE R. LAl\/IBERT, NYS# 4666657
Assistant United States Attorney

Western District of Washington

United States Attorney’s Office

700 SteWart Street, Suite 5220

Seattle, Washington 98101-1271

Phone: 206-553-7970

Email: michelle.lanibert@usdoigov

 

[Proposed] Order - 2
(C18-1387-JLR)

Filed 01/08/19 Page 2 of 2

UNITED STATES ATTORNEY
700 Stewart Street, Suite 5220
Seattle, Washington 98101-1271
(206) 553-7970

 

 

